           Case 1:20-cr-00183-RJJ ECF No. 96, PageID.600 Filed 12/17/20 Page 1 of 1
Save As              Print                                                                        Reset
                                     UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION


    UNITED STATES OF AMERICA                                  Case No. 1:20-cr-183
                                Plaintiff,
    v.                                                        Hon. Robert J. Jonker

     Brandon Caserta
                                                              DEFENDANT'S INITIAL PRETRIAL
                                Defendant.                    CONFERENCE SUMMARY STATEMENT

                                         Brandon Caserta
           Defendant                                                     , through his/her attorney,
    submits the following initial pretrial conference summary statement.

    I.      DISCOVERY
                The defendant requests disclosure pursuant to Federal Rules of Evidence 404(b).

            The defendant         will        will not provide reciprocal discovery.
    II.     TRIAL
            The defendant requests a         jury      non-jury trial.
    III.    MISCELLANEOUS
                This case may be appropriate for expedited resolution and sentencing. Defendant
                consents to preparation of an expedited sentencing report and waives the
                applicable provisions established in Rule 32(e)(1)(2) and (f)(1)(2)(3) of the Federal
                Rules of Criminal Procedure; this does not obligate defendant to plead guilty.
                Counsel for defendant is unaware at this time of any known conflict with counsel's
                representation of defendant. Counsel will immediately advise the court if any such
                conflict becomes known.
                Counsel for defendant is aware of the following potential conflicts:




    IV.     OBLIGATIONS
                Counsel for defendant acknowledges having reviewed the Obligations of Defense
                Counsel section available at the court's website, www.miwd.uscourts.gov >>
                Attorney Information >> Criminal Case Information.

                     12/17/20                                            Michael D. Hills
    Date
                                                     Counsel for Defendant
                                                                                                   (Rev. 07/27/2015)
